Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 23, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148165                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  ELIZABETH A. NULL,                                                                                     David F. Viviano,
           Plaintiff-Appellant,                                                                                      Justices


  v                                                                SC: 148165
                                                                   COA: 308473
                                                                   Cass CC: 10-000228-NI
  AUTO-OWNERS INSURANCE
  COMPANY,
           Defendant-Appellee,
  and
  BERKEY INSURANCE AGENCY, INC.,
  and WELLS FARGO BANK NA,
            Defendants.

  ____________________________________/

        On order of the Court, the application for leave to appeal the October 22, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 23, 2014
           h0416
                                                                              Clerk